
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6132
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  establish a transition program for new veterans, to improve the disability
		  claim system, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Benefits and Economic
			 Welfare Improvement Act of 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Military transition program.
					Sec. 3. Waiver of claim development period for claims under
				laws administered by Secretary of Veterans Affairs.
					Sec. 4. Tolling of timing of review for appeals of final
				decisions of Board of Veterans' Appeals.
					Sec. 5. Exclusion of certain amounts from determination of
				annual income with respect to pensions for veterans and surviving spouses and
				children of veterans.
					Sec. 6. Extension of authority of Secretary of Veterans Affairs
				to obtain certain income information from other agencies.
					Sec. 7. VetStar Award program.
					Sec. 8. Increase in amount of pension for Medal of Honor
				recipients.
					Sec. 9. Compliance with Statutory Pay-As-You-Go Act of
				2010.
				
			2.Military transition
			 program
			(a)In
			 generalChapter
			 41 of title 38, United States Code, is amended by inserting
			 after section
			 4114 the following new section:
				
					4115.Military
				transition program
						(a)Establishment;
				eligibility(1)Subject to the availability of
				appropriations for such purpose, the Secretary of Veterans Affairs and the
				Assistant Secretary of Labor for Veterans’ Employment and Training shall
				jointly carry out a program of training to provide eligible veterans with
				skills relevant to the job market.
							(2)For purposes of this section, the term
				eligible veteran means any veteran whom the Secretary of
				Veterans Affairs determines—
								(A)is not otherwise eligible for
				education or training services under this title;
								(B)has not acquired a marketable skill
				since being separated or released from service in the Armed Forces;
								(C)was discharged under honorable
				conditions; and
								(D)(i)has been unemployed for
				at least 90 days during the 180-day period preceding the date of application
				for the program established under this section; or
									(ii)during such 180-day period received a
				maximum hourly rate of pay of not more than 150 percent of the Federal minimum
				wage.
									(b)Apprenticeship
				or on-the-Job training programThe program established under this
				section shall provide for payments to employers who provide for eligible
				veterans a program of apprenticeship or on-the-job training if—
							(1)such program is
				approved as provided in paragraph (1) or (2) of section 3687(a) of this
				title;
							(2)the rate of pay
				for veterans participating in the program is not less than the rate of pay for
				nonveterans in similar jobs; and
							(3)the Assistant Secretary of Labor for
				Veterans’ Employment and Training reasonably expects that—
								(A)the veteran will be qualified for
				employment in that field upon completion of training; and
								(B)the employer
				providing the program will continue to employ the veteran at the completion of
				training.
								(c)Payments to
				employers(1)Subject to the availability of
				appropriations for such purpose, the Assistant Secretary of Labor for Veterans’
				Employment and Training shall enter into contracts with employers to provide
				programs of apprenticeship or on-the-job training that meet the requirements of
				this section. Each such contract shall provide for the payment of the amounts
				described in paragraph (2) to employers whose programs meet such
				requirements.
							(2)The amount paid under this section with
				respect to any eligible veteran for any period shall be 50 percent of the wages
				paid by the employer to such veteran for such period. Wages shall be calculated
				on an hourly basis.
							(3)(A)Except as provided in
				subparagraph (B)—
									(i)the amount paid under this section
				with respect to a veteran participating in the program established under this
				section may not exceed $20,000 in the aggregate or $1,666.67 per month;
				and
									(ii)such payments may only be made during
				the first 12 months of such veteran’s participation in the program.
									(B)In the case of a veteran participating in
				the program on a less than full-time basis, the Assistant Secretary of Labor
				for Veterans’ Employment and Training may extend the number of months of
				payments under subparagraph (A) and proportionally adjust the amount of such
				payments, but the aggregate amount paid with respect to such veteran may not
				exceed $20,000 and the maximum number of months of such payments may not exceed
				24 months.
								(4)Payments under this section shall be
				made on a quarterly basis.
							(5)Each employer providing a program of
				apprenticeship or on-the-job training pursuant to this section shall submit to
				the Assistant Secretary of Labor for Veterans’ Employment and Training on a
				quarterly basis a report certifying the wages paid to eligible veterans under
				such program (which shall be certified by the veteran as being correct) and
				containing such other information as the Assistant Secretary may specify. Such
				report shall be submitted in the form and manner required by the Assistant
				Secretary.
							(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $10,000,000 for each
				fiscal year for which the program is carried out.
						(e)ReportingThe Secretary of Veterans Affairs, in
				coordination with the Assistant Secretary of Labor for Veterans’ Employment and
				Training, shall include a description of activities carried out under this
				section in the annual report prepared submitted under section 529 of this
				title.
						(f)TerminationThe
				authority to carry out a program under this section shall terminate on
				September 30,
				2016.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4114 the following
			 new item:
				
					
						4115. Military transition
				program.
					
					.
			(c)Conforming
			 amendments(1)Subsection (a)(1) of section 3034 of such
			 title is amended by striking and 3687 and inserting 3687,
			 and 4115.
				(2)Subsections (a)(1) and (c) of section
			 3241 of such title are each amended by striking section 3687 and
			 inserting sections 3687 and 4115.
				(3)Subsection (d)(1) of section 3672 of
			 such title is amended by striking and 3687 and inserting
			 3687, and 4115.
				(4)Paragraph (3) of section 4102A(b) of such
			 title is amended by striking section 3687 and inserting
			 section 3687 or 4115.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is one year after the date of
			 the enactment of this Act.
			3.Waiver of claim
			 development period for claims under laws administered by Secretary of Veterans
			 Affairs
			(a)In
			 generalSection 5101 of
			 title 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)(1)If a claimant submits to
				the Secretary a claim that the Secretary determines is a fully developed claim,
				the Secretary shall provide—
							(A)the claimant with the opportunity to
				waive any claim development period otherwise made available by the Secretary
				with respect to such claim; and
							(B)expeditious treatment to such
				claim.
							(2)If a person submits to the Secretary
				any written notification sufficient to inform the Secretary that the person
				plans to submit a fully developed claim and, not later than one year after
				submitting such notification submits to the Secretary a claim that the
				Secretary determines is a fully developed claim, the Secretary shall provide
				expeditious treatment to the claim.
						(3)If the Secretary determines that a
				claim submitted by a claimant as a fully developed claim is not fully
				developed, the Secretary shall provide such claimant with the notice described
				in section 5103(a) within 30 days after the Secretary makes such
				determination.
						(4)For purposes of this section:
							(A)The term fully developed
				claim means a claim—
								(i)for which the claimant—
									(I)received assistance from a veterans
				service officer, a State or county veterans service organization, an agent, or
				an attorney; or
									(II)submits, together with the claim, an
				appropriate indication that the claimant does not intend to submit any
				additional information or evidence in support of the claim and does not require
				additional assistance with respect to the claim; and
									(ii)for which the claimant or the claimant’s
				representative, if any, each signs, dates, and submits a certification in
				writing stating that, as of such date, no additional information or evidence is
				available or needs to be submitted in order for the claim to be
				adjudicated.
								(B)The term expeditious
				treatment means, with respect to a claim for benefits under the laws
				administered by the Secretary, treatment of such claim so that the claim is
				fully processed and adjudicated within 90 days after the Secretary receives an
				application for such
				claim.
							.
			(b)Appeals form
			 availabilitySubsection (b) of section 5104 of such title is
			 amended—
				(1)by striking
			 and (2) and inserting (2); and
				(2)by inserting
			 before the period at the end the following: , and (3) any form or
			 application required by the Secretary to appeal such decision.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to claims submitted on or after the date of the enactment of this Act.
			4.Tolling of timing of
			 review for appeals of final decisions of Board of Veterans' Appeals
			(a)In
			 generalSection 7266(a) of
			 title 38, United States Code, is amended—
				(1)by striking In order and
			 inserting (1) Except as provided in paragraph (2), in order;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)(A)The 120-day period
				described in paragraph (1) shall be extended upon a showing of good cause for
				such time as justice may require.
							(B)For purposes of this paragraph, it
				shall be considered good cause if a person was unable to file a notice of
				appeal within the 120-day period because of the person’s service-connected
				disability.
							.
				(b)Applicability
				(1)In
			 generalParagraph (2) of section 7266(a) of such title, as added
			 by subsection (a), shall apply to a notice of appeal filed with respect to a
			 final decision of the Board of Veterans' Appeals that was issued on or after
			 July 24, 2008.
				(2)ReinstatementAny
			 petition for review filed with the Court of Appeals for Veterans Claims that
			 was dismissed by such Court on or after July 24, 2008, as untimely, shall, upon
			 the filing of a petition by an adversely affected person filed not later than
			 six months after the date of the enactment of this Act, be reinstated upon a
			 showing that the petitioner had good cause for filing the petition on the date
			 it was filed.
				5.Exclusion of
			 certain amounts from determination of annual income with respect to pensions
			 for veterans and surviving spouses and children of veterans
			(a)Certain amounts
			 paid for reimbursements and for pain and sufferingParagraph (5)
			 of section
			 1503(a) of title 38, United States Code, is amended to read as
			 follows:
				
					(5)payments regarding—
						(A)reimbursements of any kind (including
				insurance settlement payments) for—
							(i)expenses related to the repayment,
				replacement, or repair of equipment, vehicles, items, money, or property
				resulting from—
								(I)any accident (as defined in regulations
				which the Secretary shall prescribe), but the amount excluded under this
				subclause shall not exceed the greater of the fair market value or reasonable
				replacement value of the equipment or vehicle involved at the time immediately
				preceding the accident;
								(II)any theft or loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this subclause shall not exceed the greater of the fair market value or
				reasonable replacement value of the item or the amount of the money (including
				legal tender of the United States or of a foreign country) involved at the time
				immediately preceding the theft or loss; or
								(III)any casualty loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this subclause shall not exceed the greater of the fair market value or
				reasonable replacement value of the property involved at the time immediately
				preceding the casualty loss; and
								(ii)medical expenses
				resulting from any accident, theft, loss, or casualty loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this clause shall not exceed the costs of medical care provided to the victim
				of the accident, theft, loss, or casualty loss; and
							(B)pain and suffering (including insurance
				settlement payments and general damages awarded by a court) related to an
				accident, theft, loss, or casualty loss, but the amount excluded under this
				subparagraph shall not exceed an amount determined by the Secretary on a
				case-by-case
				basis;
						.
			(b)Certain amounts
			 paid by States and municipalities as veterans
			 benefitsSection 1503(a) of title 38, United
			 States Code, is amended—
				(1)by striking
			 and at the end of paragraph (10);
				(2)by redesignating
			 paragraph (11) as paragraph (12); and
				(3)by inserting after
			 paragraph (10) the following new paragraph (11):
					
						(11)payment of a
				monetary amount of up to $5,000 to a veteran from a State or municipality that
				is paid as a veterans’ benefit due to injury or disease;
				and
						.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 with respect to determinations of income for calendar years beginning after
			 October 1, 2011.
			6.Extension of
			 authority of Secretary of Veterans Affairs to obtain certain income information
			 from other agenciesSection 5317 of
			 title 38, United States Code, is amended by striking September 30,
			 2011 and inserting September 30, 2015.
		7.VetStar Award
			 program
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish an award program, to be known as the VetStar Award
			 Program, to annually recognize businesses for their contributions to
			 veterans’ employment.
			(b)AdministrationThe
			 Secretary shall establish a process for the administration of the award
			 program, including criteria for—
				(1)categories and
			 sectors of businesses eligible for recognition each year; and
				(2)objective measures
			 to be used in selecting businesses to receive the award.
				(c)Veteran
			 definedIn this section, the term veteran has the
			 meaning given that term in
			 section
			 101(2) of title 38, United States Code.
			8.Increase in
			 amount of pension for Medal of Honor recipientsSection 1562(a) of
			 title 38, United States Code, is amended by striking $1,000 and
			 inserting $2,000.
		9.Compliance with
			 Statutory Pay-As-You-Go Act of 2010The budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee,
			 provided that such statement has been submitted prior to the vote
			 on passage.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
